DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: The instant invention is related to METHOD AND DEVICE FOR INSTALLING A WIRE GUIDE ON A TORCH HEAD FOR A COATING SYSTEM.

Prior art was found for the independent claim 1 as follows:
VERPOORT et al. [US20160001309A1] discloses
A method for installing a wire guide on a torch head for a coating system for thermal coating in a positionally accurate manner, [i.e. a device for thermally coating a surface contains a wire guide and wire guide screw having an ability to adjust the wire into the axis of the cathod; Fig. 1-2, 12, Para 0074, 0102]  including: 
KLIMESCH et al. [US20180185867A1] discloses
using an image capture device that is disposed in a first predetermined spatial relationship with respect to the torch head to capture an image [i.e. an optical sensor device , a camera, being arranged in the thermal spray torch for detecting a surround of the spray jet; Fig. 1, Para 0016-0023] …
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… that includes at least one portion of the torch head and at least one portion of the wire guide positioned on the torch head;
processing the image to identify at least one first feature of the wire guide, wherein a position (x1) of the wire guide on a first axis (X) in the image can be determined based on the at least one first feature, and to identify at least one second feature of the portion of the torch head, 
wherein a reference position (M) of the portion of the torch head in the image can be determined based on the at least one second feature; 
determining the position (x1) of the wire guide based on the at least one identified first feature; 
determining the reference position (M) of the portion of the torch head based on the at least one identified second feature; and 
moving the wire guide along the first axis (X) until the position (x1) of the wire guide is disposed in a predetermined positional relationship with respect to the reference position (M) of the portion of the torch head.
These features are not found or suggested in the prior art.

Regarding independent claims 11 and 18, the claim limitations of claim 11 and 18 are analogous to independent claim 1 limitations and therefore, allowed on the same premise. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-20 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488